 84DECISIONS OF NATIONALLABOR RELATIONS BOARDKay Industries,Inc.andJoseph Dominick. Case26-CA-4820February 15, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPFNEI.I.OUpon a charge and amended charges filed onAugust 6. August 22. and September 17, 1973,respectively,by Joseph Dominick, an Individual,herein called the Charging Party, and duly served onKay Industries, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region26, issued a complaint on September 21, 1973,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, amended charges, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that (1) on anunknown date between April 9 and June 13, 1973,the Respondent at its Centerville, Tennessee, plant,solicited and secured from an employee a revocationof a dues-deduction authorization in favor of Local263 of the Stove, Furnace & Allied ApplianceWorkers International Union of North America,AFL-CIO, herein called the Union: (2) on anunknown date in June 1973, the Respondent interro-gated an employee concerning his union membershipand protected, concerted activities: and (3) on orabout June 19, 1973, at its Centerville, 'Iennessee,plant, the Respondent discharged the ChargingParty, its employee, because he engaged in union orprotected, concerted activities. By the aforesaid actsdescribed above, the complaint alleges that theRespondent has violated Section 8(a)(1) and (3) ofthe Act. The Respondent failed to file an answer tothe complaint.On October 15, 1973, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment ybased upon the Respondent'sfailure to file a timely answer as required by theBoard'sRules and Regulations. Subsequently, onOctober 23, 1973, the Board issued an ordertransferring the proceeding to the Board and a noticeto show cause why the General Counsel's motion forIRadnut fret Paragon De Puerto Rico, Inc.198 \ LR B No 76summary judgment should not be granted. Respon-dent did not file a response to notice to show cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions,Series 8, as amended, provides as follows:The Respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint.unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithoutknowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically state that unless an answer isfiled to the complaint within 10 days from the servicethereof "all of the allegations of the Complaint shallbe deemed to be admitted to be true and shall he sofound by the Board." Further, according to themotion for summary judgment, on September 26,1973. the Acting Regional Director sent the Respon-dent a copy of a letter, addressed to the Respon-dent's attorney, confirming a telephone conversationinwhich the attorney announced his withdrawalfrom the case and notifying the Respondent that amotion for summary judgment would be filed if ananswer were not filed by the due date of October 4,1973. To date the Respondent has failed to file ananswer to the complaint and, has not filed a responseto our notice to show cause within 10 days from theservice of the complaint, or at any other time. Nogood cause for the failure to file an answer havingbeen shown, in accordance with the rule set forthabove, the allegations of the complaint herein aredeemed to be admitted and are found to be true.' Weshall, accordingly, grant the motion for summaryjudgment.209 NLRB No. 9 KAY INDUSTRIES, INC.85On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation, has an office and placeof business in Centerville, Tennessee, where it isengaged in the manufacture, sale, and distribution ofmobile homes. Since it commenced business opera-tions on or about April 1, 1973, the Respondent haspurchased and received goods valued in excess of$50,000 directly from points located outside the Stateof Tennessee. and, during the same period of time, ithas sold and shipped goods valued in excess of$50,000 directly to points located outside the State ofTennessee.We find, on the basis of the foregoing. thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.11.THE LABORORGANIZATION INVOLVEDLocal 263 of the Stove, Furnace & Allied Appli-ance Workers International Union of North Ameri-ca,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.IHEUNFAIR LABOR PRA('TiCISA.The Independent 8(a)(1) ViolationsOn an unknown date between April 9 and June 19,1973, at its Centerville, Tennessee, plant, the Respon-dent. by its supervisor and agent, Clarence Floyd.solicited and secured from an employee a revocationof a union dues-deduction authorization. On anunknown date in June 1973, the Respondent, by theaforesaid Clarence Floyd, interrogated an employeeconcerning his union membership and activities.Accordingly, we find that, by the aforesaid con-duct, the Respondent has interfered with, restrained.and coerced its employees in the exercise of the rightsguaranteed under Section 7 of the Act and that bysuch conduct the Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I) of the Act.B.The 8(a)(3) and (1) ViolationsOn or about June 19, 1973, at its Centerville,Tennessee, plant, the Respondent discharged itsemployee, Joseph Dominick, because said employeeengaged in union or protected, concerted activities.Accordingly, we find that the Respondent, by theaforesaid conduct, discriminated in regard to theterms and conditions of employment of its employ-ees, thereby discouraging membership in a labororganization, and that by such conduct the Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.IV. 'IHE CFFFCT OT THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. I HE REMLDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.Since we have found that the Respondent discrimi-natorily discharged employee Joseph Dominick, weshall order that the Respondent offer him immediateand full reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to his seniority and otherrights and privileges, and make him whole for anyloss of earnings he may have suffered by reason ofsuch discrimination, by payment of a sum of moneyequal to that which he normally would have earnedas wages from the date of discharge to the date ofsaid offer of reinstatement, less his net earningsduring such period, with backpay computed on aquarterly basis in the manner established by theBoard in F. W.Woolworth Company,90 NLRB 289,294, and with interest thereon as prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB716.As the unfair labor practices committed by theRespondent were of a character which go to the veryheart of the Act, we shall order the Respondent tocease and desist from infringing in any other mannerupon the rights of employees guaranteed by Section 7of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following: 86DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Kay Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local 263 of the Stove, Furnace & AlliedApplianceWorkers International Union of NorthAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By the conduct enumerated in section III,Respondent has interfered with, restrained, coerced,and discriminated against, and is interfering with,coercing, restraining, and discriminating against,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, KayIndustries, Inc., Centerville, Tennessee, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities onbehalf of Local 263 of the Stove, Furnace & AlliedApplianceWorkers International Union of NorthAmerica, AFL-CIO, or any other labor organization,by discharging or otherwise discriminating in regardtohireor tenure of employment of any of its.employees because of their union or protected,concerted activities.(b) Soliciting and securing from employees revoca-tion of union dues-deduction authorizations.(c) Interrogating employees concerning their unionmembership or protected, concerted activities.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Offer Joseph Dominick immediate and fullreinstatement to his former job at the Respondent'splant or, if this job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of earnings suffered by reason ofRespondent's discrimination against him in themanner set forth in the section herein entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its Centerville, Tennessee, plant copiesof the attached notice marked "Appendix." 2 Copiesof said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for. 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivities on behalf of Local 263 of the Stove,Furnace & Allied Appliance WorkersInterna-tionalUnion of North America, AFL-CIO, orany other labor organization, by discharging orotherwise discriminating in regard to hire ortenure of employment of any of its employeesbecause of their union or protected, concertedactivities.WE WILL NOT solicit and secure from employ-ees revocation of union dues-deduction authori-zations.WE WILL NOT interrogate employees concern-ing their union membership or protected, concert-ed activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL offer to Joseph Dominickimmediateand full reinstatement to his former job at our KAY INDUSTRIES,INC.87plantor, if that job no longer exists, to asubstantially equivalent position,without preju-dice to his seniority or other rights and privilegespreviously enjoyed,andWE WILLmake himwhole for any loss of earnings suffered by reasonof the discrimination practiced against him.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may he directed to theKAY INDISI RIES,INC.Board'sOffice,CliffordDavis FederalBuilding,(Employer)Room 746. 167 North Main Street,Memphis,Tennessee 38103, Telephone 901-534-3161.DatedBy(Representative)(Title)